Citation Nr: 9922312	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a higher rating for residuals of a left ankle 
injury, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from October 1989 to April 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that granted service 
connection for residuals of a left ankle injury, and assigned 
a 10 percent evaluation under diagnostic code 5271, effective 
from April 1997.  The veteran submitted a notice of 
disagreement in February 1998, and the RO issued a statement 
of the case in June 1998.  The veteran submitted a 
substantive appeal in July 1998, and testified at a hearing 
in November 1998.


FINDINGS OF FACT

1.  Residuals of a left ankle injury are manifested primarily 
by subjective complaints of chronic pain, with increased pain 
on weight-bearing activities such as standing for more than 
one hour or walking more than one mile, producing functional 
impairment which is equivalent to not more than moderate 
limitation of motion.

2.  Range of motion of the left ankle is full and painless.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5024, 5271 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1989 to April 
1997.

Service medical records show that the veteran sprained his 
left ankle in January 1992 while playing volleyball.  His 
ankle was bandaged, and his physical activities were limited.
 
Service medical records show that the veteran complained of 
left ankle pain and swelling in March 1992.  He reported that 
he had reinjured his ankle in February 1992.  A report of a 
bone scan noted findings that were compatible with the 
presence of active synovitis and significant degenerative 
changes, and did not completely rule out the presence of an 
active bony lesion.  X-rays taken in June 1992 revealed no 
gross evidence of any fractures, and no loose bodies were 
seen.

Service medical records show that the veteran continued 
receiving treatment for chronic left ankle pain and was 
restricted from running, jumping, and marching.

An MRI of the veteran's left ankle in February 1997 showed 
tenosynovitis of the flexor hallicus longus tendon, and 
thickening of the anterior talofibular ligament without 
abnormal signal consistent with a prior sprain.  A March 1997 
note indicates his station and gait were within normal 
limits.

The veteran underwent a VA examination in July 1997.  He 
reported chronic, daily pain in the left ankle, becoming 
worse at the end of the day after activity.  He reported that 
it was not painful if he did not bear weight on it, and that 
he could not stand for more than one hour; could not walk for 
more than one mile; and could neither run nor participate in 
sports.  He reported that the pain was located in the lateral 
malleolus and in the talus when standing; that it radiated 
upward; and that the pain was worse in cold and damp weather.  
The veteran reported getting some relief from medications.  
Upon examination, the left ankle showed no deformity; color 
and temperature were normal; peripheral pulses were normal; 
and there was no tenderness on palpation.  There was painless 
range of motion of dorsiflexion from zero to 20 degrees, and 
of plantar flexion from zero to 45 degrees.  The examiner 
noted that there was pain when bearing weight on the ankle, 
and that the pain was in the lateral malleolus and in the 
heel.  The veteran was diagnosed with residuals of injury to 
the left ankle with tenosynovitis, and lateral impingement 
syndrome.

An August 1997 RO rating decision granted service connection 
for residuals of a left ankle injury, and assigned a 10 
percent evaluation under diagnostic code 5271, effective from 
April 1997.

The veteran testified at a hearing in November 1998.  He 
testified that he has chronic daily pain in his left ankle, 
which limits his work activities and employment; limits his 
ability to stand and to walk for prolonged periods of time; 
and limits his ability to run and to participate in sports 
with his family.  He testified that, due to the pain, he does 
not have full range of motion in his left ankle.  He 
testified that he has not lost time from work and has not 
sought medical attention for his ankle.

Statements of the veteran in the claims folder are to the 
effect that he is restricted to limited lifting of equipment 
at work, due to the weight placed on his ankle, and thus 
restricted in employment opportunities.

B.  Legal Analysis

The veteran's claim for a higher evaluation for the residuals 
of a left ankle injury is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Tenosynovitis is rated analogous to degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5024.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

In this case, the report of the veteran's VA examination in 
July 1997 shows that the range of motion of the veteran's 
left ankle is full and painless.  There was no deformity nor 
any tenderness on palpation.  These findings, in and of 
themselves, do not support the assignment of a compensable 
rating for limitation of motion under Diagnostic Code 5271.  
This Diagnostic Code should no longer be applied.
 
The evidence reflects that the veteran complains of chronic, 
daily pain in his left ankle and heel that gives him problems 
whenever bearing weight upon the ankle, such as when walking 
distances greater than a mile or standing for longer than an 
hour, or when lifting heavy equipment at work.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's testimony to the 
effect that he has functional impairment from pain that 
interferes with his ability to walk and to stand for 
prolonged periods, and to lift heavy equipment at work.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

After consideration of all the evidence, including the 
veteran's testimony and regulatory provisions, as well as 
DeLuca v. Brown, 8 Vet. App. 202 (1995), dealing with 
functional impairment caused by pain, the Board finds that 
residuals of the veteran's left ankle injury are manifested 
primarily by chronic pain that produces functional impairment 
in the ankle equivalent to not more than moderate limitation 
of motion.  He does not limp and the disability has had no 
demonstrable adverse effect on his job, though he worries 
what would happen if he were required to do more standing, 
walking, or lifting.  Thus his ankle disability does not 
prevent ordinary activity, and is compatible with a moderate 
limitation of motion.

A review of the record reflects that residuals of the left 
ankle injury are currently evaluated as 10 percent disabling 
under Diagnostic Code 5271 ("ankle, limited motion of").  
The RO correctly assigned a 10 percent rating based on the 
effect of pain, despite the absence of limitation of motion, 
which otherwise would be noncompensable.  There is no 
evidence in the record that residuals of the left ankle 
injury include ankylosis.  Nor does the evidence reveal that 
the veteran's service-connected disability presents 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1).  In light 
of all evidence of record, the Board finds that the veteran's 
present level of disability and functional loss due to 
chronic pain more nearly approximate the criteria for a 10 
percent rating under diagnostic code 5271.  The preponderance 
of the evidence is against a higher rating, and the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence shows that this level of 
impairment due to residuals of a left ankle injury has 
existed since the effective date of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, a "staged" 
rating is not indicated.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).


ORDER

An initial rating greater than 10 percent for residuals of a 
left ankle injury is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

